DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/21/2020 has been entered. Claims 1, 4-13, and 16-24 remain pending in this application. Applicant’s amendments have overcome each and every claim objection and 112 rejection set forth in the Non-Final Office Action mailed 7/22/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 4, 6-9, and 12-13, 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBean (US 2014/0142474).
Regarding claim 1, McBean discloses a method for controlling an orthosis device coupled to a leg of a person (title and Fig. 16), the method comprising:
measuring forces exerted on the orthosis device (“sensing system may sense EMG signals from at least one muscle group, and may sense other signals, such as position, velocity, force, torque”; para. [0063]), wherein the orthosis device comprises an actuator (actuator assembly 36; Fig. 16), a plurality of support members (sections 32, 34; Fig. 16) and a plurality of sensors (sensors 24; Fig. 16), and wherein the forces include a gravitational force exerted on the person (see para. [0056] and Fig. 16, The device is worn by the user and may apply assistive torques and forces to the user’s body according to the intended motion of the user, as measured and processed by the device, therefore as the ankle moves in the flexion and extension directions, the sensors would record at least some gravitational force components);
applying a torque to one of the plurality of support members by the actuator (“actuator assembly then applies a torque or force to the sections 32, 34 of the brace 7 about the ankle joint”; para. [0083]); and controlling the torque applied by the actuator, (see para. [0123]) wherein;
the torque applied by the actuator is controlled to counteract the gravitational force exerted on the person (para. [0100], lines 1-9, describe how embodiments of the invention can be used reduce or eliminate the force of gravity on a body part. Also see Fig. 16, by moving the ankle in the flexion direction, the torque applied by the actuator is counteracting gravitational force) and;

the torque applied by the actuator is controlled by a closed loop potential energy shaping control system (“embodiments may include the combination of mechanical actuation, such as application of torques/forces to the limb itself by the device with neurological stimulation, such as higher level electrical, chemical or mechanical stimulation at the brain level. For example, the device may be used in conjunction with deep brain stimulation, cortical stimulation, or peripheral stimulation, and the EMG sensing may be used in a closed loop control system to control”; para. [0103]); and
the torque applied by the actuator is kinetically controlled via a nonlinear control method (“the control algorithms may provide an asymmetric control of the device. For example...The force in one direction may be based on the EMG signals from a first muscle, and the force in the second direction may be based on the EMG signals from the first muscle, may be related to the EMG signals from a second muscle, and/or may be based on an absence of any sensed EMG signals. The force in the second direction, however, does not use the same relationship as the first direction, thus the two forces are asymmetrical”; para. [0089]).
Regarding claim 4, McBean discloses the method of claim 1 wherein controlling the torque to the actuator comprises varying the current to an electric motor (“actuator assembly may be comprised of an electric motor”; para. [0079], “turn the device on or off”; para. [0073], Since the device can be turned on or off, the current to the electric motor would 
Regarding claim 6, McBean discloses the method of claim 1 wherein: the orthosis device comprises a first support member placed under the foot of the person (section 34; Fig. 16); the orthosis device comprises a second support member coupled to a shin of the person (section 32; Fig. 16); and the actuator is configured to vary the angle between the first support member and the second support member (“The actuator assembly is coupled to the first and the second sections so as to apply a force that moves the first and the second sections in the flexion and/or extension directions and the force is based on signals from the electromyographic sensor”; para. [0004]).
Regarding claim 7, McBean discloses the method of claim 6 wherein measuring forces exerted on the orthosis device with the plurality of sensors comprises measuring a force in a ball area of the foot of the person (“ when the device is adapted for use about the ankle, the straps 4 provide coupling of the brace 7 to the leg and the foot, allowing the sensing system sensors 24 to obtain and measure signals from the user's muscles on the leg and/or the foot”; para. [0083]) via a first sensor in the first support member (“the electromyographic sensors 24 may be coupled to one or more of the straps 4, as shown in FIG. 2, or may be coupled to one or both of the sections 32, 34”; para. [0063]).
Regarding claim 8, McBean discloses the method of claim 6 wherein measuring forces exerted on the orthosis device with a plurality of sensors comprises measuring a force in a heel area of the foot of the person (“ when the device is adapted for use about the ankle, the straps 4 provide coupling of the brace 7 to the leg and the foot, allowing the sensing system 
Regarding claim 9, McBean discloses the method of claim 6, wherein the actuator comprises an electric motor coupled to a gearbox and a first sprocket (see para. [0079], lines 1 -14); the orthosis device comprises a second sprocket coupled to the first support member (tensile drive members 44; Fig. 10); and the orthosis device comprises a belt coupling the first sprocket and the second sprocket (tensile member 42; Fig. 7).
Regarding claim 12, McBean discloses the method of claim 6 further comprising measuring an angle of the second support member via an inertial measurement unit (“Further, electro-mechanical or opto-electrical sensors (e.g., Flail sensor, optical sensor, potentiometer, laser range finder, switch, button) may be employed to provide feedback to the device regarding the position of the brace in its range of motion.”; para. [0120]).
Regarding claim 13, McBean discloses an orthosis device (see Fig. 16) comprising:
a first support member (34; Fig. 16); a second support member (32; Fig. 16);
a plurality of sensors (sensors 24; Fig. 16) configured to measure forces exerted on the orthosis device (“the sensing system may sense EMG signals from a least one muscle group, and may sense other signals, such as position, velocity, force, torque, time”; para. [0063]), wherein the forces exerted on the orthosis device include a gravitational force (see para. [0056] and Fig. 16, The device is worn by the user and may apply assistive torques and forces to the user’s body according to the intended motion of the user, as measured and processed by the device, 
an actuator (actuator assembly 36; Fig. 16) configured to apply a torque to the first or second support member (“the actuator assembly 36 then applies a torque or force to the sections 32, 34 of the brace 7”; para. [0083]); and
a controller configured to control the torque applied by the actuator (see para. [0123]), wherein the torque is controlled to counteract the gravitational force exerted on the person and the device (para. [0100], lines 1-9, describe how embodiments of the invention can be used reduce or eliminate the force of gravity on a body part. Also see Fig. 16, by moving the ankle in the flexion direction, the torque applied by the actuator is counteracting gravitational force) and
wherein the torque is not controlled to direct the orthosis device in a predetermined pattern of motion (“the device may apply torque in real-time that is directed based on the EMG signals of only the muscle group that controls motion”; para. [0059]);
the controller comprises a closed-loop potential energy shaping control system (“embodiments may include the combination of mechanical actuation, such as application of torques/forces to the limb itself by the device with neurological stimulation, such as higher level electrical, chemical or mechanical stimulation at the brain level. For example, the device may be used in conjunction with deep brain stimulation, cortical stimulation, or peripheral 
 the torque applied by the actuator is kinetically controlled via a nonlinear control method (“the control algorithms may provide an asymmetric control of the device. For example... The force in one direction may be based on the EMG signals from a first muscle, and the force in the second direction may be based on the EMG signals from the first muscle, may be related to the EMG signals from a second muscle, and/or may be based on an absence of any sensed EMG signals. The force in the second direction, however, does not use the same relationship as the first direction, thus the two forces are asymmetrical”; para. [0089]).
Regarding claim 16, McBean discloses the orthosis device of claim 13 wherein the actuator comprises an electric motor (“actuator assembly may be comprised of an electric motor”; para. [0079]), and wherein the controller is configured to vary the current to the electric motor (“turn the device on or off”; para. [0073]).
Regarding claim 17, 
Regarding claim 18, McBean discloses the orthosis device of claim 17 wherein the plurality of sensors comprises a first sensor in the first support member (“the electromyographic sensors 24 may be coupled to one or more of the straps 4, as shown in FIG. 2, or may be coupled to one or both of the sections 32, 34”; para. [0063]) configured to measure a force in a ball area of the foot of the person (“when the device is adapted for use about the ankle, the straps 4 provide coupling of the brace 7 to the leg and the foot, allowing the sensing system sensors 24 to obtain and measure signals from the user's muscles on the leg and/or the foot”; para. [0083]).
Regarding claim 19, McBean discloses the orthosis device of claim 17 wherein the plurality of sensors comprises a second sensor in the first support member (“the electromyographic sensors 24 may be coupled to one or more of the straps 4, as shown in FIG. 2, or may be coupled to one or both of the sections 32, 34”; para. [0063]) configured to measure a force in a heel area of the foot of the person (“when the device is adapted for use about the ankle, the straps 4 provide coupling of the brace 7 to the leg and the foot, allowing the sensing system sensors 24 to obtain and measure signals from the user's muscles on the leg and/or the foot”; para. [0083]).
Regarding claim 20, 
Regarding claim 21, McBean discloses the orthosis device of claim 13 further comprising an optical encoder configured to measure an angle between the first support member and the second support member (“Further, electro-mechanical or opto-electrical sensors (e.g., Flail sensor, optical sensor, potentiometer, laser range finder, switch, button) may be employed to provide feedback to the device regarding the position of the brace in its range of motion.”; para. [0120]).
Regarding claim 22, McBean discloses the orthosis device of claim 13 wherein: the actuator comprises an electric motor coupled to a gearbox and a first sprocket (see para. 90, lines 1-14); the orthosis device comprises a second sprocket couple to the first support member (tensile drive members 44; Fig. 10); and the orthosis device comprises a belt coupling the first sprocket and the second sprocket (tensile member 42; Fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McBean (US 2014/0142474) in view of Herr et al. (US 2012/0283845).
Regarding claim 5, McBean discloses the method of claim 4 and discloses the electric motor (“actuator assembly may be comprised of an electric motor”; para. [0079]).
McBean does not disclose that the electric motor is a permanent magnetic synchronous motor.
However, Herr, which discloses an invention related to orthotic devices (see para. [0002]), teaches a permanent magnetic synchronous motor (“The motor 104 is a high-torque, low-speed (rpm) motor, e.g., a transverse-flux motor, an "external rotor" permanent magnet motor, etc.”; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify McBean with the permanent magnetic synchronous motor, as taught by Herr to achieve high-torque density with low winding resistance, thereby mitigating many of the typical disadvantages of using other high-torque motors in portable devices (see para. [0034] of Herr).
Claim 10-11 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBean (US 2014/0142474) in view of Gilbert et al. (US 2015/0051528).
Regarding claim 10, McBean discloses the method of claim 9 further comprising measuring the torque applied to one of the plurality of support members by the actuator with a torque sensor (see para. [0089], lines 1-10).
McBean does not disclose measuring the torque applied to one of the plurality of support members by the actuator with a reaction torque sensor.
However, Gilbert, which discloses an actuator for use with orthotic devices (see title and para. [0025]), teaches measuring the torque applied to one of the plurality of support members by the actuator with a reaction torque sensor (“The torque sensor 24 is designed to evaluate the torque applied on the high density actuator 20 based on the actual deformation of the flexible member (i.e. torque sensor beam 24a). The torque sensor 24 is a magnetic linear displacement sensor that measures the travel of the extremity of the torque sensor beam 24a relative to the housing assembly 22....the torque sensor 24 must also provide readouts for torque levels exceeding those values in order to allow for good torque controllability”; para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the torque sensor of McBean to be a reaction torque sensor, as taught by Gilbert, to measure the output torque applied to the actuator and thus prevent over-torque to protect the user from high impact shocks or extreme loads.
Regarding claim 11, McBean discloses the method of claim 10 and wherein the gearbox comprises a planetary gear transmission (“In order to achieve high torques, the actuator assembly may include a planetary gear head directly coupled with the output of the motor 36”; para. [0079]).
McBean does not disclose wherein the reaction torque sensor measures the torque at an end of the planetary gear transmission.
However, Gilbert teaches wherein the reaction torque sensor measures the torque at an end of the planetary gear transmission (torque sensor beam 24a, torque sensor magnet 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to McBean wherein the reaction torque sensor measures the torque at an end of the planetary gear transmission, as taught by Gilbert, to measure the output torque applied to the actuator and thus prevent over-torque to protect the user from high impact shocks or extreme loads.
Regarding claim 23, McBean discloses the orthosis device of claim 22 further comprising a torque sensor (“the sensing system may sense EMG signals from a least one muscle group, and may sense other signals, such as position, velocity, force, torque, time”; para. [0063]).
McBean does not disclose wherein the torque sensor is a reaction torque sensor that is coupled to the gearbox.
However, Gilbert, teaches a reaction torque sensor (torque sensor beam 24a, torque sensor magnet 24b Fig. 3), coupled to the gearbox (transmission input 34, transmission output 40; Fig. 3, the torque sensor components are coupled to the gearbox as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to McBean, is a reaction torque sensor that is coupled to the gearbox, as taught by Gilbert, to measure the output torque applied to the actuator and thus prevent over-torque to protect the user from high impact shocks or extreme loads.
Regarding claim 24, McBean in view of Gilbert teaches the orthosis device of claim 23 and they further teach wherein the gearbox comprises a planetary gear transmission (“In .
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant argues that McBean does not teach the limitation “the torque applied by the actuator is controlled by a closed-loop potential energy shaping control system” and specifically argues that McBean does not teach a system for energy shaping. However, actuators necessarily add or remove energy into a system and sensors remove energy in order to measure a variable. Therefore, by proxy, all control algorithms affect the energy of the system being controlled. In this case, McBean teaches an actuator to control the torque of the powered orthosis and teaches using sensors, such as EMG sensors to control parameters within a closed loop system. Therefore, McBean teaches a closed-loop potential energy control system by virtue of the properties of the system.
Applicant further argues that McBean does not teach the limitation “the torque appliced by the actuator is kinetically controlled via a nonlinear control method”. While McBean does not explicitly state the term “nonlinear control”, the cited passage teaches such a method. Real world systems are inherently nonlinear in nature, especially those dealing with physical .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dariush et al. (US PGPub 2005/0102111) which discloses a closed-loop control system for a powered assistive device; Unluhisarcikli et al. (US PGPub 2013/0226048) which discloses a closed-loop control system for a lower extremity exoskeleton.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799